MEEHAN FOCUS FUND SEMI-ANNUAL REPORT APRIL 30, 2013 This report is for the information of the shareholders of Meehan Focus Fund.Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus.Investors should refer to the accompanying prospectus for description of risk factors associated with investments in securities held by the Fund. Meehan Focus Fund Distributor: A Series of Meehan Mutual Funds, Inc. Integrity Fund Distributors, LLC 7250 Woodmont Avenue, Suite 315 1 North Main Street Bethesda, MD20814 Minot, ND58703 (866) 884-5968 (800) 933-8413 June 25, 2013 Dear Fellow Shareholders*: The total return for the Meehan Focus Fund (“the Fund”) for the first six months of its 2013 fiscal year through April 30 was 13.52%; the Fund’s NAV at April 30 was $18.49.The Fund’s returns over this six-month period trailed the Standard and Poor’s 500 Total Return Index (“S&P 500”) but bested the NASDAQ Composite Index (“NASDAQ”).Since inception, the Fund has outperformed both the S&P 500 and the NASDAQ.The Fund’s results for the first six months of its 2013 fiscal year, for one year, five years, ten years, and from inception are shown below with comparable results for leading market indexes. First Six Months of 2013 Fiscal Year November 1, 2012– April 30, 2013 One-Year Return May 1, 2012 – April 30, 2013 Annualized Return Five Years May 1, 2008 – April 30, 2013 Annualized Return Ten Years May 1, 2003 – April 30, 2013 Annualized Return from Inception December 10, 1999 – April 30, 2013 Meehan Focus Fund 13.52% 12.86% 4.19% 7.44% 4.64% S&P 500 Total Return Index** 14.42% 16.89% 5.21% 7.88% 2.86% NASDAQ** 11.81% 9.27% 6.64% 8.55% -0.57% Past performance does not guarantee future results.Performance data quoted above represents past performance, and the investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance information please call (866) 884-5968. The Meehan Focus Fund’s total annual operating expenses are 1.03%.*** *The views expressed herein are not meant as investment advice.Although some of the described portfolio holdings were viewed favorably as of the date of this letter, there is no guarantee that the Fund will continue to hold these securities in the future.Please consider the investment objectives, risks, charges, and expenses of the Fund before investing.Contact the Fund at (866) 884-5968 for a prospectus, which contains this and other important information about the Fund.Read the prospectus carefully before investing. ** The S&P 500 Total Return Index is an unmanaged index of 500 U.S. stocks and represents the broad performance of the U.S. stock market.The NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.Index performance does not include transaction costs or other fees, which will affect actual performance. *** The operating expenses disclosed above are current as of the Fund’s most recent prospectus.More recent operating expense information can be found in the Financial Highlights section of this report. After dipping briefly following election day in November, the market surged through 2013’s first quarter and, unlike recent years, it kept right on running through May, setting a series of new highs. The market’s rise over the past six months has been driven by several factors including continued strong corporate earnings, supportive Federal Reserve monetary policy, and an improving housing sector.Strength in these areas has helped the market to overcome obstacles, such as higher payroll taxes and reduced federal spending related to the sequester, that many thought would derail it.Despite the market’s strong recent performance we still view market valuations as reasonable, and we expect the market to continue to rise. Economic conditions here at home continue their slow but steady improvement.Unemployment has ticked down and recent positive readings from the S&P/Case-Shiller Home Price Indices, including a 10% year over year jump in March prices, heighten the prospects for increased consumer spending, which is critical to economic growth.As always, new challenges emerge, and now stepping to the forefront are concerns over when the Federal Reserve will begin to unwind its bond buying program, commonly referred to as quantitative easing, and the approach of yet another debt-ceiling debate in Congress. Globally we expect slow improvement in the months ahead, but not without risk.Europe’s struggles continue, but the Eurozone is showing signs of stability and the European Central Bank remains committed to doing everything in its power to move the economy forward.In China, government stimulus appears to have spurred growth, but the specter of a property and debt bubble could undermine those efforts.Meanwhile, in Japan, new leadership is pursuing a policy of currency devaluation as it tries to boost exports and rouse its economy; results to date have been positive but it is too soon to say if they are sustainable. The Fund has added two new holdings since our last report – department store retailer Kohl’s and leading international money transfer company Western Union.Both companies pay growing, above average dividends, sell at attractive valuations, and possess strong earnings growth prospects. The Fund exited three of its smaller positions over the past six months.Sales of Procter & Gamble and Becton Dickinson both generated solid gains for the Fund after strong recent performance brought their share prices to our estimate of their full value.Utility company Exelon was sold at a loss after disappointing earnings and a dividend cut convinced us that a recovery in power prices was further off than we believed and that management, which recently completed an expensive acquisition, did not have a coherent plan to right the ship.Proceeds from these sales, as well a partial sale of the Fund’s position in Johnson & Johnson, were redeployed to the Fund’s new holdings and to significantly increase the Fund’s positions in National Oilwell Varco and AIG, stocks that we believe offer better long-term growth prospects. Portfolio Review The attached Schedule of Investments identifies the stocks the Fund owned and their market values as of April 30, 2013.The Fund held 35 stocks and approximately 84% of the Fund’s assets were invested in 25 holdings.The top 10 holdings, which represented approximately 43% of the Fund’s portfolio on April 30, 2013, were as follows: Company % of Fund 1. Lowe’s Companies, Inc. 2. ExxonMobil Corp. 3. Berkshire Hathaway Inc. B 4. Pfizer Inc. 5. Automatic Data Processing, Inc. 6. Johnson Controls Inc. 7. Microsoft Corp. 8. National Oilwell Varco, Inc. 9. General Electric Co. Novartis AG ADR 3.7 As of April 30, 2013, nine of the Fund’s top ten holdings showed gains since the Fund purchased them, with the lone exception being National Oilwell Varco.The Fund’s largest overall dollar gains are in long-term Fund holdings Berkshire Hathaway, Lowe’s, and Automatic Data Processing. The Fund’s performance over the past six months was boosted by solid gains from stocks across several sectors, including Johnson Controls in industrials, Berkshire Hathaway in financials, Lowe’s in consumer discretionary, and Novartis in healthcare. The Fund’s weakest performers over the period were Apple, National Oilwell Varco, and former Fund holding Exelon.After hitting an all-time high in September of 2012 Apple shares have declined sharply on investor worries that rising competition is eroding the company’s competitive edge.While earnings in recent quarters have declined from their 2012 peak, Apple remains highly profitable and its well-integrated ecosystem of software, hardware, and third party apps strengthens consumer loyalty.In our opinion Apple, which trades at a discount to the overall market, continues to possess solid long-term growth potential.For reasons we detail below, we believe National Oilwell Varco’s recent struggles are temporary and that it is well positioned to benefit as onshore and offshore drilling increasingly depend on the advanced technologies and services that are the company’s specialty. Brief Discussion of Three of the Fund’s Current Holdings Average Cost per Share April 30, 2013 Market Priceper Share Percent*Increase (Decrease) Automatic Data Processing, Inc. Tupperware Brands Corp. National Oilwell Varco, Inc. *Please note that not all securities held by the Fund have posted performance comparable to the three we discuss. Price (6/25/2013) Market Cap ($B) Yield Return on Equity (ROE) Price/Earnings (Fwd) Price/Book Value Price/Sales 2.5% 22.1% Founded in 1949, Automatic Data Processing (ADP) is a leader in the human resource management industry, providing payroll processing, benefits administration, employment outsourcing, and computing solutions for more than 560,000 clients worldwide, including Fortune 500 companies, employer organizations, governments, and auto dealers.In this era when even the U.S. government’s credit rating has been downgraded, ADP remains one of the world’s few remaining AAA-rated companies. ADP enjoys substantial competitive advantages in the markets where it competes, with its respected brand name, global scale, and high customer retention rates (its average customer retention is ten years).Combined with the significant financial leverage of its minimal capital requirements, the company has generated consistently high returns on invested capital (ROIC) and returns on equity (ROE) to investors. Throughout the recent challenging economic and employment cycles, ADP has delivered solid results.Its focus on high-quality services combined with high customer switching costs has kept ADP’s retention rates well above 90%.Going forward, the company is moving strategically towards becoming a full service HR outsourcer, adding ancillary services beyond its core payroll processing product, which should add materially to growth and bottom line profitability. ADP is very strong financially. Its balance sheet is virtually debt-free, and it generates significant free cash flow with very little required capital expenditures. This translates into high levels of cash that can be returned to shareholders in the form of dividends and share buybacks. The company recently raised its dividend for the 38th consecutive year, increasing it by 10% to an annualized rate of $1.74, yielding a healthy 2.5% at current prices. Overall, we consider ADP, one of the Fund’s longest-tenured positions, a core holding that has rewarded its shareholders consistently over the years and is poised to continue to do so into the future. Price (6/25/2013) Market Cap ($B) Yield Return on Equity (ROE) Price/Earnings (Fwd) Price/Book Value Price/Sales 3.3% 39.6% Tupperware Brands is one of the world’s leading direct sellers of consumer products, including food storage, preparation, and serving items, as well as skin care, cosmetics, and other beauty products.Its independent sales force consists of over 2.8 million consultants spread across 100 countries worldwide.Tupperware pioneered the in-home direct-sales approach in the United States in the 1950s, and today the company’s reps reach customers through a variety of channels including online sales, retail kiosks, and traditional home parties. Tupperware derives more than 80% of its revenues from outside the United States, with emerging markets alone contributing nearly 60% of the company’s top line.Sales in these emerging economies, including Mexico, the Philippines, India, and South Africa, are growing rapidly as demand for consumer products, particularly beauty products, is soaring among the expanding middle class.The company is also able to recruit well-educated, high quality reps in these markets many are school teachers because of its relatively high-commission pay scale and flexible work hours.We expect Tupperware to continue to generate above-average growth and profits from these largely under-penetrated markets, given its low-cost business model and strong reputation for high quality goods at fair prices.Growth in established markets like the United States and Europe is likely to remain flat over the near term. Tupperware has a solid track record of returning capital to shareholders.The company boosted its dividend 72% in the fourth quarter of 2012 to $0.62, or $2.48 annually, for a yield of 3.3%.We expect dividends to rise further as management has vowed to maintain a 50% payout ratio of its growing earnings base.TUP also recently increased its share repurchase authorization from $1.2 billion to $2 billion through February 2017. Based on its prospects for solid growth, additional dividend increases, share repurchases, and positive earnings momentum, we consider Tupperware an attractive long-term holding. Price (6/25/2013) Market Cap ($B) Yield Return on Equity (ROE) Price/Earnings (Fwd) Price/Book Value Price/Sales 0.95% 12.3% National Oilwell Varco (NOV)is among the largest equipment suppliers to the oil and gas drilling industry.The company provides a comprehensive line of equipment, components, consumables, and maintenance and repair services for drilling operations.More than 90% of the mobile offshore rig fleet and the majority of the world’s land rigs use parts and components manufactured by NOV. As an industry leader, NOV has benefited from positive industry trends.Energy companies are retooling their aging fleets of drilling rigs, as well as ordering new rigs for the first time in nearly three decades.In addition, technological advances in both offshore deepwater drilling and onshore shale drilling are increasing demand for NOV’s products and services. NOV is the best and often only source of rig equipment to support the deepwater operations needed to economically drill deeper and more complex wells.Similarly, NOV supplies onshore drillers with the advanced technology required to exploit unconventional shale reservoirs.In addition, NOV is a major provider of essential aftermarket maintenance services which generate a steady stream of recurring income.We believe the boom in demand for such oilfield equipment and services will continue for the foreseeable future, with NOV being a prime beneficiary. Despite its recent underperformance, the company has positioned itself well in a consolidating industry, completing fourteen acquisitions in 2012 valued at more than $4.7 billion.NOV’s CEO, Pete Miller, is credited with having the extraordinary vision to identify industry trends early and capitalize on them quickly.He was most recently named Morningstar’s CEO of the Year for 2012.With the stock trading at just 12 times estimated 2013 earnings and 10 times estimated 2014 earnings, we believe NOV has significant upside for shareholders. Source for charts and text: Morningstar, S&P, Argus, Value Line, company reports, EIA estimates. Conclusion We appreciate your confidence in our management of the Fund and look forward to continued success.You can check the Fund’s NAV online at any time by typing in the Fund’s symbol (MEFOX) in most stock quotation services.Best wishes for a relaxing and restful summer and please do not hesitate to contact us if you have any questions regarding the status of your investment in the Fund. Sincerely, Thomas P. Meehan Paul P. Meehan R. Jordan Smyth, Jr. Managers, Meehan Focus Fund Past performance is not predictive of future performance.The above presentation is unaudited. Annualized Total Return** One year Ending 4/30/13 Five year Ending 4/30/13 Ten Year Ending 4/30/13 Meehan Focus Fund 12.86% 4.19% 7.44% S&P 500 Total Return Index 16.89% 5.21% 7.88% NASDAQ Composite Index 9.27% 6.64% 8.55% *The above graph depicts the performance of the Meehan Focus Fund versus the S&P 500 Total Return Index and the NASDAQ Composite Index.It is important to note that the Meehan Focus Fund is a professionally managed mutual fund; the S&P 500 Total Return Index by Standard & Poor's Corp. is a capitalization weighted index comprised of 500 issues listed on various exchanges, representing the performance of the stock market generally; and the NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.An index is not an investment product available for purchase. **Performance presented represents historical data. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. The Fund's past performance is not indicative of future performance. The table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares. FUND EXPENSES As a mutual fund shareholder, you may incur two types of costs: (1) transaction costs such as redemption fees and (2) ongoing costs, including management fees and other fund expenses. The following example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the most recent six-month period and held for the entire period, October 31, 2012 through April 30, 2013. Actual Expenses The first line of the following table (“Actual”) provides information about actual account values and expenses based on the Fund’s actual returns. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information on the second line of the table (“Hypothetical”) is based on hypothetical account values and expenses derived from the Fund’s actual expense ratio and an assumed 5% per year rate of return before expenses (not the Fund’s actual return). You may compare the ongoing costs of investing in the Fund with other funds by contrasting this 5% hypothetical example and the 5% hypothetical examples that appear in the shareholder reports of the other funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Beginning Account Value October 31, 2012 Ending Account Value April 30, 2013 Expenses Paid During Period* October 31, 2012 – April 30, 2013 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized total operating expense ratio of 1.03%, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year (181) divided by the days in the year (365) to reflect the half-year period. MEEHAN FOCUS FUND SCHEDULE OF INVESTMENTS April 30, 2013 (unaudited) Quantity Fair Value COMMON STOCKS (95.6%) Consumer Discretionary (13.6%) Johnson Controls, Inc $ Kohl’s Corp Lowe's Companies Inc Tupperware Brands Corp Consumer Staples (2.0%) Nestle SA Reg B ADRS Energy (12.1%) Devon Energy Corp Exxon Mobil Corp National Oilwell Varco Inc Noble Corp *WPX Energy Inc Financials (16.3%) Aflac, Inc American Express Co American Intl Group Inc New *Berkshire Hathaway - Class B PNC Financial Services Group Inc Health Care (15.9%) Johnson & Johnson Novartis AG - ADR Pfizer Inc Thermo Fisher Scientific Inc WellPoint Inc Industrials (7.4%) General Electric Co 3M Co United Parcel Service Inc - Class B Information Technology (21.0%) Apple Inc Automatic Data Processing, Inc Cisco Systems Inc *Google Inc - Class A Intel Corp Microsoft Corp Western Union Company Materials (7.3%) Compass Minerals International Inc *Horsehead Holding Corp Methanex Corp Steel Dynamics Inc TOTAL COMMON STOCKS (COST: $29,145,816) $ EXCHANGE TRADED FUNDS (3.2%) WisdomTree Emerging Mkts Equity Income Fund (COST: $1,342,238) $ SHORT-TERM SECURITIES (1.4%) Shares ^First Western Bank Collective Asset Fund 0.150% (COST: $623,310) $ TOTAL INVESTMENTS (COST: $31,111,364) (100.2%) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.2%) ) NET ASSETS (100.0%) $ * Non-income producing investment ^ Variable rate security; rate shown represents rate as of April 30, 2013 ADR – American Depository Receipts The accompanying notes are an integral part of the financial statements. MEEHAN FOCUS FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (unaudited) ASSETS Investments in securities, at fair value (cost $31,111,364)(Note 1) $ Security sales receivable Accrued dividends receivable Accrued interest receivable 59 Total assets $ LIABILITIES Security purchases payable $ Due to advisor (Note 5) Foreign tax withholding payable Total liabilities $ NET ASSETS $ NET ASSETS ARE REPRESENTED BY: Common Stock (100,000,000 shares of $.0001 par value authorized) $ Additional capital paid-in Accumulated net realized gain (loss) on investments Accumulated undistributed net investment income Unrealized appreciation (depreciation) on investments NET ASSETS $ Shares outstanding Net asset value per share* $ *Redemption price is equal to net asset value less any applicable redemption fee (Note 1). The accompanying notes are an integral part of the financial statements. MEEHAN FOCUS FUND STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (unaudited) INVESTMENT INCOME Interest $ Dividends (net of foreign withholding taxes of $13,208) Total investment income $ EXPENSES Investment advisory fees (Note 5) $ Service fees (Note 5) Total expenses $ NET INVESTMENT INCOME (LOSS) $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from investments $ Net change in unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments $ NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of the financial statements. MEEHAN FOCUS FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Year Ended Ended 4/30/13* 10/31/12 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ $ Net realized gain (loss) from investment transactions Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations $ $ DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income $ ) $ ) Capital Gains ) ) Total distributions $ ) $ ) CAPITAL SHARE TRANSACTIONS (Note 2) Proceeds from sale of shares $ $ Proceeds from reinvested dividends Cost of shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions $ ) $ TOTAL INCREASE (DECREASE) IN NET ASSETS $ $ NET ASSETS, BEGINNING OF PERIOD $ $ NET ASSETS, END OF PERIOD $ $ Accumulated undistributed net investment income $ $ *Unaudited. The accompanying notes are an integral part of the financial statements. MEEHAN FOCUS FUND FINANCIAL HIGHLIGHTS Six Months Ended 4/30/13# Year Ended 10/31/12 Year Ended 10/31/11 Year Ended 10/31/10 Year Ended 10/31/09 Year Ended 10/31/08 NET ASSET VALUE, BEGINNING OF PERIOD $ Income (loss) from investment operations: Net investment income (loss) $ Net realized and unrealized gain (loss) on investments ) Total from investment operations $ ) Less Distributions: Dividends from net realized gains $ ) $ ) $ ) $ $ $ Distributions from net investment income ) Total distributions $ ) $ ) $ ) $ ) $ ) $ ) NET ASSET VALUE, END OF PERIOD $ Total Return %* % %) RATIOS/SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets+ %^ % Ratio of net investment income to average net assets %^ % Portfolio turnover rate % * Not annualized. ^ Annualized. # Unaudited. + This ratio excludes the impact of expenses of the registered investment companies and exchange traded funds in which the Fund may invest. Total return represents the rate that an investor would have earned or lost on an investment in the Fund assuming reinvestment of all dividends and distributions. The accompanying notes are an integral part of the financial statements. MEEHAN FOCUS FUND NOTES TO THE FINANCIAL STATEMENTS April 30, 2013 (unaudited) 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Meehan Mutual Funds, Inc. (the “Company”) is incorporated under the laws of the state of Maryland and consists solely of the Meehan Focus Fund (the “Fund”).The Company is registered as a no-load, open-end management investment company of the series type under the Investment Company Act of 1940 (the “1940 Act”).The Fund’s investment objective is long-term growth of capital.The Fund commenced operations on December 10, 1999. The following is a summary of significant accounting policies consistently followed by the Fund. a) Investment Valuation—Common stocks and exchange traded funds listed on a securities exchange are valued at the last quoted sales price on the day of the valuation.Price information on listed stocks is taken from the exchange where the security is primarily traded.Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid prices.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the investment advisor under the supervision of the Board of Directors.Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates fair value.Investments in open end investment companies are valued at the closing net asset value on the day of valuation.The Board will consider the following factors when fair valuing securities:(1) the type of security; (2) certain characteristics of the security including maturity, coupon or dividend, call and/or refunding features, cost, duration, and yield; (3) the cost of the security; and (4) the size of the Fund’s holdings. b) Federal Income Taxes—No provision for federal income taxes has been made since the Fund has complied to date with the provision of the Internal Revenue Code applicable to regulated investment companies and intends to so comply in the future and to distribute substantially all of its net investment income and realized capital gains in order to relieve the Fund from all federal income taxes. As of and during the fiscal year ended October 31, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the fiscal year, the Fund did not incur any interest or penalties. The Fund is not subject to examination by U.S. federal tax authorities for the tax years before 2008. For all open tax years and all major taxing jurisdictions, management of the Fund has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities. Furthermore, management of the Fund is also not aware of any tax positions for which it is MEEHAN FOCUS FUND NOTES TO THE FINANCIAL STATEMENTS April 30, 2013 (unaudited) 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES- (continued) reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. c) Distributions to Shareholders—Dividends from net investment income and distributions of net realized capital gains, if any, will be recorded on ex-date and paid at least annually.Income and capital gain distributions are determined in accordance with federal income tax regulations that may differ from net investment income and realized gains determined in accordance with accounting principles generally accepted in the United States of America (“GAAP”). d) Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. e) Redemption Fee – A redemption fee of 2% of the value of the shares sold will be imposed on Fund shares redeemed within 7 calendar days of their purchase. f) Investment Transactions, Shareholder Transactions, Investment Income and Expenses—Investment and shareholder transactions are recorded on trade date.The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund, and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. 2.FAIR VALUE MEASUREMENTS Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: ●
